DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the method of claim 1, in particular the limitations of forming a first via hole penetrating the inorganic film layer in the bending region by using a single patterning process, forming a second via hole in the display region by using a same patterning process as the patterning process in which the first via hole is formed, exposing, by using a half-tone mask, and developing the photoresist to form a photoresist remaining region, a photoresist partially-remaining region, removing the interlayer insulation layer, the second gate insulation layer, the first gate insulation layer, the buffer layer and the barrier layer in the third region to form a first transition via hole by using a dry-etching process; ashing off the photoresist in the photoresist partially-remaining region; and removing the interlayer insulation layer, the second gate insulation layer and the first gate insulation layer in the photoresist partially-remaining region by using a dry-etching process to form the first via hole, wherein the size design value of the gate metal layer connection via hole is less than the size design value of the source-drain metal layer connection via hole.
The closely related prior art, Jang et al. (US 20180033979) discloses (Figs. 1-16R) a method for manufacturing a flexible display substrate (206) comprising a display region (active 
However, the prior art does not disclose or suggest the method of claim 1, in particular the limitations of forming a first via hole penetrating the inorganic film layer in the bending region by using a single patterning process, forming a second via hole in the display region by using a same patterning process as the patterning process in which the first via hole is formed, exposing, by using a half-tone mask, and developing the photoresist to form a photoresist remaining region, a photoresist partially-remaining region, removing the interlayer insulation layer, the second gate insulation layer, the first gate insulation layer, the buffer layer and the barrier layer in the third region to form a first transition via hole by using a dry-etching process; ashing off the photoresist in the photoresist partially-remaining region; and removing the interlayer insulation layer, the second gate insulation layer and the first gate insulation layer in the photoresist partially-remaining region by using a dry-etching process to form the first via hole, wherein the size design value of the gate metal layer connection via hole is less than the size design value of the source-drain metal layer connection via hole. Claim 1 is therefore allowed, as are dependent claims 9-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871